Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on May 03, 2021. Claims 1-19 are currently pending and examined below.

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 103 rejections of said previous office action have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Basham et al. US2017/0293439 (“Basham”) in view of Kim US2017/0029104 (“Kim”).

Regarding claim(s) 1, 15. Basham discloses a data storage system, the data storage system comprising: 
at least one data storage library for the storage, reading, and writing of data on a plurality of data storage cartridges; having a processing device; and a non-transitory, computer-readable memory containing programming instructions cause the processing device to: receive a request to transfer a data storage component to a destination location within the at least one data storage library, in response to receiving the request (FIG. 2, the library 10 is arranged for accessing data storage media in response to commands from at least one external host system (not shown). The library 10 includes a plurality of storage slots 16 on front wall 17 and a plurality of multi-cartridge deep slot cells 100 on rear wall 19, both of which may be used to storing data storage cartridges that may contain data storage media. According to one approach, the storage slots 16 are configured to store a single data storage cartridge, and the multi-cartridge deep slot cells 100 are configured to store a plurality of data storage cartridges. In a preferred approach, the multi-cartridge deep slot cells may be arranged in sequential order of tiers from front to rear (e.g., see FIG. 7A).), perform at least part of the transfer of the data storage component by moving to the destination location within the at least one data storage library (para. 3).
Basham is silent to at least one unmanned aerial vehicle; instruct an unmanned aerial vehicle to perform at least part of the transfer of the data storage component. Instead, Basham’s system and method is transferring storage components using horizontal rails and vertical rails (para. 3, para. 40).
Kim teaches an unmanned aerial vehicle (UAV) comprises a body, a plurality of arms provided on a periphery of the body, a propeller provided on each of the plurality of arms and driven by a driving motor, and a gripper provided on a bottom of the body to grip an object. The gripper may include a supporting bar extending downward from the bottom of the body and a head provided at a lower end of the supporting bar to grip the object (para. 5 fig. 4, fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Basham by incorporating the UAV as taught 

Regarding claim(s) 2-14, 16-19. Basham in view of Kim further teaches wherein the at least one data storage library comprises: a data storage drive; a plurality of data storage slots; a library controller; at least one of the group consisting of an import/export (I/O) station, a pass-through portal, a magazine slot and combinations thereof (para. 3 In addition to data storage media, automated data storage libraries typically comprise data storage drives that store data to, and/or retrieve data from, the data storage cartridge media. Further, automated data storage libraries typically comprise I/O stations); and a docking station configured to associate with a UAV (Kim). 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669